SECOND DIVISION
                                                                    December 12, 2006




No. 1-05-2594


CAROL SCHROEDER, Executor of the Estate              )      Appeal from the
of Charles Schroeder, Deceased,                      )      Circuit Court of
                                                     )      Cook County.
                      Plaintiff-Appellant,           )
       v.                                            )
                                                     )      Honorable
NORTHWEST COMMUNITY HOSPITAL,                        )      Gay-Lloyd Lott,
TODD LEVERENTZ, KENNETH CRANE,                       )      Judge Presiding.
DAVID SAGER, LADONNA KOZIEL, and                     )
AZZA S. SULEIMAN,                                    )
                                                     )
                      Defendants-Appellees.          )


       JUSTICE SOUTH delivered the opinion of the court:

       This appeal arises from an order of the circuit court of Cook County which granted

summary judgment in favor of defendant Northwest Community Hospital (Northwest) and against

plaintiff, Carol Schroeder, executor of the estate of Charles Schroeder, deceased, in a medical

malpractice/wrongful death action.

       Plaintiff’s decedent, Charles Schroeder, suffered from rheumatoid arthritis and was

admitted for treatment as an inpatient at Northwest in December 1998, May 1999, and October

1999. During these hospitalizations he was under the care and treatment of codefendant Todd

Leverentz, M.D., his primary care physician, as well as several consulting physicians:

codefendants Kenneth Crane, David Sager, Ladonna Koziel, and Azza S. Suleiman. During these

hospitalizations decedent was administered the drug methotrexate, which is an antimetabolite used
1-05-2594

in the treatment of adult rheumatoid arthritis. Methotrexate is contraindicated for patients who

are in severe renal failure and on hemodialysis because they require functioning kidneys in order

to eliminate the drug from their bodies. If a patient who is in severe renal failure is administered

methotrexate, toxic levels of the drug will build up in his body, resulting in serious complications.

It is undisputed that methotrexate was contraindicated for Charles because he was on

hemodialysis and in severe renal failure.

       Charles died at age 53 on November 6, 1999. On November 5, 2001, plaintiff, Carol

Schroeder, as executrix of her husband’s estate, filed a six-count medical malpractice/wrongful

death complaint against Northwest, Dr. Leverentz, and the consulting physicians. Count I of the

complaint sought production of decedent’s medical records. However, since those records were

subsequently produced, that count has been rendered moot. Count II alleges medical malpractice

against Dr. Leverentz. Counts III and IV allege medical malpractice by the physicians who

participated in the care and treatment of decedent as consultants at the request of Dr. Leverentz.

And counts V and VI seek recovery from Northwest under the theory of respondeat superior

pursuant to the Wrongful Death Act (740 ILCS 180/1 et seq. (West 2004)) and the survival

statute (755 ILCS 5/27-6 (West 2004)). Count V seeks to hold Northwest vicariously liable

under the theory that the named physicians were either its actual or apparent agents. Plaintiff’s

theory of recovery is that Northwest and codefendants negligently administered methotrexate to

decedent even after he exhibited signs of methotrexate toxicity, which caused him to develop

lymphoma.

       On February 4, 2002, plaintiff filed a physician’s affidavit pursuant to section 2-622 of the


                                                -2-
1-05-2594

Code of Civil Procedure (735 ILCS 5/2-622 (West 2004)), which reads in pertinent part:

                     “I am a licensed physician board-certified in internal

              medicine, specializing in the practice of rheumatology and familiar

              with the issues raised in the matter of Charles Schroeder. I have

              reviewed the medical records of Northwest Community Hospital,

              Northwest Suburban Medical Group, and Rheumatic Disease

              Center Physicians. Based on my review of the records and my

              knowledge, training and experience, Dr. Leverentz, Northwest

              Community Hospital and the physicians caring for Mr. Schroeder

              during his various hospitalizations after he developed renal

              insufficiency eventually requiring dialysis failed to meet the standard

              of care regarding administration of the drug methotrexate.

              Specifically, methotrexate was given to Mr. Schroeder when it was

              contraindicated due to his severe renal insufficiency, the need for

              dialysis, and various signs and symptoms of methotrexate toxicity.

              As a result of the failure to meet the applicable standard of care,

              Mr. Schroeder developed lymphoma caused by immunosuppression

              due to methotrexate[.] [E]ven after this diagnosis was reached, the

              methotrexate was continued. As a result, the lymphoma

              metastasized and Mr. Schroeder died on November 5, 1999 despite

              discontinuation of the drug[,] administration of leukovorin, and


                                               -3-
1-05-2594

               chemotherapy.”

       Following extensive discovery, Northwest filed a motion for summary judgment on the

grounds that it should be dismissed from the action with prejudice because the codefendant

physicians were not its actual or apparent agents but were, in fact, independent contractors.

Attached to the motion were the three universal consent forms signed by plaintiff and decedent.

Each time decedent was admitted in December of 1998 and May and October of 1999, either he

or his wife initialed and signed a consent form. This one-page document contained six sections

pertaining to (1) a general consent for treatment, (2) a disclosure statement, (3) a release of

responsibility for valuables, (4) an assignment of insurance benefits, (5) a payment guarantee, (6)

and an acknowledgment. Item 2 of the consent form, which was the subject of defendant’s

motion for summary judgment, states in pertinent part:

               “Item 2 disclosure Statement: Your care will be managed by your

               personal physician or other physicians who are not employed by

               Northwest Community Hospital or Northwest Community Day

               Surgery Center but have privileges to care for patients at this

               facility. Your physician’s care is supported by a variety of

               individuals employed by Northwest Community Hospital or

               Northwest Community Day Surgery Center, including nurses,

               technicians and ancillary staff. Your physician may also decide to

               call in consultants who practice in other specialities and may be

               involved in your care. Like your physician, those consultants have


                                                -4-
1-05-2594

               privileges to care for patients at this facility, but are not employed

               by Northwest Community Hospital or Northwest Community

               Day Surgery Center.” (Emphasis added.)

       Item 6 of the consent form entitled “Acknowledgment” reads:

               “Upon signing this form, I acknowledge that I have read and

               understood the foregoing and accept its terms.”

       It is undisputed that decedent signed the consent forms on December 21, 1998, and May

13, 1999, at the time of his admissions to the hospital, and his wife, plaintiff, signed the consent

form on his behalf at the time of his last admission on October 20, 1999, although there is no

explanation or evidence in the record as to why he did not sign the form on that occasion.

       Plaintiff’s response to the motion for summary judgment was twofold. First, she

maintained that even if defendant’s argument about apparent agency was correct, the motion

should still be denied as a matter of law because there was sufficient evidence for a jury to find

that the hospital, through its nurse employees, violated the standard of care by administering

methotrexate to the decedent, which their training and the hospital’s own drug reference materials

told them was contraindicated for and dangerous to him. In support of her response, plaintiff

submitted the deposition transcript of a nurse employed by Northwest at the time of decedent’s

hospitalization and the affidavit of a registered nurse who is experienced in the relevant area of

nursing and familiar with the applicable standard of care.

       Deborah Hattendorf, R.N., who had been employed by Northwest as a staff nurse, care

coordinator, and transition specialist for 17 years, testified during her deposition that she was the


                                                -5-
1-05-2594

care coordinator for the unit where decedent was hospitalized. Although she did not provide

hands-on care for the patients, she worked with the assigned nurse and the physician in assessing

the patients. She further testified that giving medication to patients is the responsibility of the

nurse who is assigned to a patient, and a nurse who actually administers a drug is required to

know the reason for giving it, be aware of its risks and side-effects, and know whether it is

contraindicated for that particular individual. She further testified that there were resources

available to the nurses with respect to medications, i.e., a Physician’s Desk Reference and

Micromedex, which is an on-line resource. If she found an order for a drug which she knew was

contraindicated for a patient, she would instruct the nurse to hold the drug, discuss the matter

with the pharmacist or the physician, or direct the nurse assigned to that patient to do so. If the

issue cannot not be resolved that way, she would go to the nursing administrator or the clinical

director with the problem and leave it up to that person. Nurse Hattendorf acknowledged in her

deposition that methotrexate was ordered by the physician and given to decedent by a nurse on

her unit even though he was on hemodialysis; and although she signed off on that order, she did

not remember if she consulted Micromedex to determine if the drug was contraindicated for him.

At some point, however, she did consult Micromedex and learned that it is contraindicated for

patients who are in severe renal failure and on hemodialysis.

       Plaintiff also submitted the affidavit of Mary Modjeski, a registered nurse who is licensed

in the State of Illinois, experienced in the care of patients on a medical-surgical service, and

familiar with the applicable standard of care for nurses who provided such care in 1999. Nurse

Modjeski attested that after reviewing the policies and procedures of Northwest, its medical


                                                 -6-
1-05-2594

records, the printout of the Micromedex information on methotrexate, and the deposition

testimony of nurse Hattendorf, it was her opinion that the nurses at Northwest who administered

the drug to Charles Schroeder violated the applicable standard of care. She further attested that

the nurses who cared for him in October 1999 were required to know that he (1) had kidney

failure; (2) was on renal dialysis; (3) that methotrexate was contraindicated for him; and (4) they

should have held the drug and discussed the problem with the ordering physician and pharmacy

and, if necessary, involved the nursing care coordinators, who would have alerted nursing

management.

       Based upon this evidence, plaintiff argued there was sufficient evidence for a jury to find

that the nurses employed at Northwest violated the applicable standard of care by administering a

drug they knew or should have known was contraindicated for decedent.

       The second part of plaintiff’s response was that the evidence established a genuine issue of

material fact that the defendant physicians were the apparent agents of Northwest. Plaintiff

argued that the universal consent form which she and decedent signed was “extremely confusing”

and ambiguous because it did not state in a clear fashion that the doctors who would be caring for

decedent were not hospital employees or agents, and it could reasonably be interpreted to mean

that his personal physicians were employed by Northwest but the other unidentified physicians

who might be involved in his care were not. Additionally, plaintiff argued that the disclosure

statement was “sandwiched” in between “small print” releases of medical records and consents for

treatment, a release of responsibility for valuables, and an assignment of insurance benefits, all of

which added to the confusion, and no meaningful effort was made by the hospital to ensure that


                                                -7-
1-05-2594

plaintiff or decedent understood what was being disclosed to them.

       Initially, in a written order, the trial court denied Northwest’s motion for summary

judgment. Northwest then filed a motion to reconsider. The court vacated its prior order and

granted summary judgment for Northwest, basing its decision on the fact that both plaintiff and

decedent signed the disclosure forms. The order further stated, “there is no claim that Plaintiff

was or is unable to read and understand the [disclosure forms which were tendered to her and

signed].” The court’s order did not address plaintiff’s argument with respect to the sufficiency of

the allegations of nursing negligence. Plaintiff filed a motion to reconsider, which was denied, and

pursuant to Illinois Supreme Court Rule 304(a) (134 Ill. 2d R. 134(a)), the court found there was

no just reason for delay of the enforcement or appeal.

       Plaintiff has raised the following issues for our review: (1) whether the trial court erred in

granting summary judgment where there was material evidence to support a jury finding that the

nurses who were employed by Northwest committed malpractice by administering methotrexate

to decedent; and (2) whether there was sufficient evidence for a jury to find that the physician

defendants were the apparent agents of Northwest.

       A motion for summary judgment should be granted only where the pleadings, depositions,

admissions and affidavits show that there is no genuine issue as to any material fact and the

moving party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2004). In

determining whether there is a genuine issue as to any material fact, courts must construe the

pleadings, depositions, admissions, and affidavits strictly in favor of the movant and liberally in

favor of the nonmovant. Gilbert v. Sycamore Municipal Hospital, 156 Ill. 2d 511, 518 (1993). A


                                                -8-
1-05-2594

triable issue exists where there is a dispute as to material facts or where, although the facts are not

in dispute, reasonable minds might differ in drawing inferences from those facts. Raglin v. HMO

Illinois, Inc., 230 Ill. App. 3d 642, 645 (1992). The reviewing court’s function is to determine de

novo whether the judgment entered was correct as a matter of law. Cates v. Cates, 156 Ill. 2d 76,

78 (1993).

       Prior to 1993, Illinois courts held that a hospital could only be vicariously liable through

an agency relationship if the physician was an actual agent of the hospital. See Johnson v.

Sumner, 160 Ill. App. 3d 173, 175 (1987); Greene v. Rogers, 147 Ill. App. 3d 1009, 1015-16

(1986). However, in 1993, our supreme court held that a hospital can be held vicariously liable

based on an agency relationship between the hospital (principal) and a physician (agent). Gilbert,
156 Ill. 2d at 518. Gilbert held that in order for a hospital to be vicariously liable for the

negligence of its physician under a doctrine of apparent authority, a plaintiff must show: (1) the

hospital or its agent acted in a manner that would lead a reasonable person to conclude that the

physician alleged to be negligent was an employee or agent of the hospital; (2) that the hospital

had knowledge of acts of the agent which created the appearance of authority, where there were

such acts, and acquiesced in them; and (3) the plaintiff acted in reliance on the conduct of the

hospital or its agent, “ ‘consistent with ordinary care and prudence.’ ” Gilbert, 156 Ill. 2d at 525,

quoting Pamperin v. Trinity Memorial Hospital, 144 Wis. 2d 188, 207-08, 423 N.W.2d 848, 856

(1988). Liability attaches to the hospital only where the treating physician is the apparent or

ostensible agent of the hospital. Gilbert, 156 Ill. 2d at 524. If a patient knows, or should have

known, that the treating physician is an independent contractor, then the hospital will not be


                                                 -9-
1-05-2594

liable. Gilbert, 156 Ill. 2d at 524.

        In order to find a hospital viacariously liable for the negligence of independent-contractor

physicians, Gilbert held, a plaintiff must plead and prove the doctrine of apparent agency, which

provides that a principal will be bound not only by authority the principal actually gives to

another, but also by the authority that the principal appears to give to another. Gilbert, 156 Ill. 2d

at 523. The supreme court explained:

                “Apparent authority in an agent is the authority which the principal

                knowingly permits the agent to assume, or the authority which the

                principal holds the agent out as possessing. It is the authority

                which a reasonably prudent person, exercising diligence and

                discretion, in view of the principal’s conduct, would naturally

                suppose the agent to possess. [Citations.] Where the principal

                creates the appearance of authority, the principal ‘will not be heard

                to deny the agency to the prejudice of an innocent party, who has

                been led to rely upon the appearance of authority in the agent.’ ”

                Gilbert, 156 Ill. 2d at 523-24, quoting Union Stock Yards &

                Transit Co. v. Malloy, Son & Zimmerman Co., 157 Ill. 554, 565,

                41 N.E. 888, 891 (1895).

        In James v. Ingalls Memorial Hospital, 299 Ill. App. 3d 627 (1998), a case relied upon by

defendant, the court did not find the hospital vicariously liable for the conduct of the physician. In

that case, the plaintiff, who was 22 weeks pregnant, went to the emergency room because of


                                                - 10 -
1-05-2594

abdominal pain and vomiting. James, 299 Ill. App. 3d at 629. After being examined by a triage

nurse, plaintiff’s physician was contacted to see whether she should remain at Ingalls or be

transferred to another hospital. James, 299 Ill. App. 3d at 629. Her physician gave approval for

her to remain at Ingalls, whereupon she was admitted under the care of an obstetrician and

gynecologist with staff privileges at the hospital. James, 299 Ill. App. 3d at 629. Shortly after

her admission, the plaintiff signed a consent form, which stated:

                       “The physicians *** on staff at this hospital are not

               employees or agents of the hospital, but independent medical

               practitioners who have been permitted to use its facilities for the

               care and treatment of their patients. *** I have had the opportunity

               to discuss this form, and I am satisfied I understand its contents and

               significance. I may withdraw my consent at any time.” James, 299
Ill. App. 3d at 629.

       In finding the hospital was not vicariously liable, the court stated that the physician’s

independent contractor status was “clearly set out in the consent to treatment form, which [the

plaintiff] signed.” James, 299 Ill. App. 3d at 633. The court stated that: “Certainly having the

patient sign a consent for treatment form which expressly states that ‘the physicians on staff at this

hospital are not employees or agents of the hospital’ may make the proving of this element

extremely difficult.” James, 299 Ill. App. 3d at 633. The court further noted that while it did not

hold that the existence of an independent contractor disclaimer in a consent form is always

dispositive on the issue of holding out, “it is an important factor to consider.” James, 299 Ill.


                                               - 11 -
1-05-2594

App. 3d at 633.

       In Churkey v. Rustia, 329 Ill. App. 3d 239 (2002), another case upon which defendant

relies, the Second District found in favor of the hospital on a motion for summary judgment based

upon the fact that the plaintiff, prior to her nasal surgery, signed a consent form that stated in

relevant part:

                 “I understand that Sherman Hospital uses independently contracted

                 physicians and physician’s [sic] groups to perform specific services

                 such as Anesthesia and Radiological services for the hospital and its

                 patients. The physicians are not employees of Sherman Hospital

                 but have been granted privileges to practice at the institution, and if

                 that is the case, I can expect to receive a separate bill from these

                 physicians or physician groups.” Churkey, 329 Ill. App. 3d at 241.

       The Churkey court stated that plaintiff’s signing of the consent form indicated that she

knew or should have known that the physician was not the hospital’s agent. Churkey, 329 Ill.

App. 3d at 245. And while the plaintiff in Churkey averred in her affidavit that she believed prior

to her surgery that the anesthesiologist who did her surgery was an employee of the hospital, the

court noted that she did not present any specific facts to support her assertion. Churkey, 329 Ill.

App. 3d at 244-45. The court stated:

                 “Even though a plaintiff is not required to prove her case at the

                 summary judgment stage, she must present a factual basis that

                 would arguably entitle her to judgment in her favor. [Citation.] ***


                                                 - 12 -
1-05-2594

               Viewing the pleadings, depositions, admissions, and affidavits

               liberally in plaintiffs’ favor, we can conclude only that plaintiffs

               have not presented any factual basis for their claim that the hospital

               acted in such a manner as to lead a reasonable person to believe

               that Dr. Rustia was the hospital’s agent. On the contrary, the lack

               of any facts showing that the hospital ‘held out’ Dr. Rustia as its

               agent, coupled with the signed consent form clearly indicating that

               anesthesiologists were not hospital employees, leads us to conclude

               as a matter of law that [the plaintiff] knew or should have known

               that Dr. Rustia was not the hospital’s agent.” (Emphasis added.)

               Churkey, 329 Ill. App. 3d at 245.

       More recently, our supreme court handed down a decision involving the issue of apparent

agency. In York v. Rush-Presbyterian-St. Luke’s Medical Center, 222 Ill. 2d 147 (2006), the

plaintiff suffered a spinal injury during knee replacement surgery performed at the hospital,

whereupon he and his wife filed a medical malpractice action in the circuit court of Cook County

against the attending anesthesiologist. Plaintiff alleged that his injuries resulted from the

improper administration of a combined spinal epidural anesthesia prior to the surgery. Prior to his

surgery, the plaintiff signed a treatment consent form which stated in pertinent part:

               “I hereby authorize Dr. Rosenberg and such assistants and

               associates as may be selected by him/her and the Rush-

               Presbyterian-St. Luke’s Medical Center to perform the following


                                               - 13 -
1-05-2594

               procedures upon myself/the patient ***.” York, 222 Ill. 2d at 153.

       In finding Rush vicariously liable, the court looked at the facts presented at trial: Plaintiff

heard about Rush from his colleagues and that it had good doctors; it was after plaintiff developed

an interest in Rush, based upon his knowledge of the hospital and its staff, that he sought out a

particular orthopedic surgeon at that institution; Rush failed to place plaintiff on notice that the

physician was an independent contractor, and not an employee, of Rush, and the physician wore

either scrubs covered with the Rush logo or a lab coat displaying the Rush emblem; and nothing in

the treatment consent form alerted plaintiff that the physician was an independent contractor. The

court held that there was ample evidence upon which the jury could find that plaintiff did not

know who would serve as his attending anesthesiologist and that he relied upon Rush to provide

that individual care and treatment.

       In the instant case, there is evidence that decedent signed the consent forms during his first

two hospitalizations, and plaintiff, his wife, signed a form during his third and final hospitalization.

However, we believe the issue is not whether plaintiff was confused or led to believe by any

actions on the part of Northwest that the physicians were its agents or employees but whether

decedent was confused or misled by the disclosure forms and whether he perceived or believed

the physicians were the agents or employees of Northwest. Obviously, if he knew or should have

known that the defendant physicians were independent contractors, then the hospital is not liable.

Gilbert, 156 Ill. 2d at 523. If, however, there is evidence that decedent reasonably believed his

personal care physician and the consulting physicians were agents or employees of the hospital, a

triable issue of fact exists and should be presented to a jury. We believe there is sufficient material


                                                - 14 -
1-05-2594

evidence on this issue of apparent agency which should be submitted to the trier of fact, and that,

therefore, summary judgment was inappropriate.

       Plaintiff also maintains that Northwest should not be dismissed as a party plaintiff because

the complaint sufficiently alleges and the record contains material evidence to support a finding

that it is liable for the negligence and malpractice of its nurses in administering methotrexate to

decedent. Northwest counters that the complaint does not allege nursing negligence, and the only

bases for plaintiff’s claim of nursing negligence are a deposition and an affidavit, both of which

were taken and executed after the complaint was filed. Defendant further argues that the section

2-622 certificate addresses itself solely to the negligence of the physicians who treated decedent

and not to that of the nurses.

       Count V, paragraph 1, of the complaint alleges that Northwest “owned, operated and

maintained a hospital facility and provided hospital services through its actual and apparent agents

and employees, including doctors, nurses and other health care professionals.” (Emphasis added.)

Paragraph 5 of count V alleges that Northwest “by and through its agents and employees

including but not limited to other named defendants failed to meet the applicable standard of care”

by administering methotrexate to decedent when it was contraindicated for him. In addition to

those allegations, the record contains the deposition testimony of nurse Hattendorf that a nurse

under her supervision was the individual who actually administered the drug, as well as the

affidavit of nurse Modjeski attesting that the applicable standard of care was violated when proper

protocol regarding the administration of the drug was not followed by the nursing staff.

       In deciding a motion for summary judgment, the court considers the pleadings to


                                               - 15 -
1-05-2594

determine what the issues are and in so doing it presupposes that the pleadings join the issue.

Olivieri v. Coronet Insurance Co., 173 Ill. App. 3d 829 (1972). In examining the instant

complaint, we find it sufficiently pleads the theory of recovery that the physicians and Northwest,

through its nurses, engaged in negligent conduct. Furthermore, the deposition of nurse

Hattendorf and the affidavit of nurse Modjeski provide material evidence in the record for a jury

to determine whether the nurses employed by Northwest violated the applicable standard of care

by administering methotrexate to a patient who was in severe renal failure and on hemodialysis.

       Northwest argues that the section 2-622 certificate of merit cannot support nursing

negligence because it does not contain the word “nurse” or address itself to why the nurses should

have known the drug was contraindicated for decedent and why they should have refused to

implement the physician’s orders.

       Section 2-622 requires that the plaintiff in a medical malpractice action must supplement

her complaint with: (1) an affidavit, her attorney’s or her own if proceeding pro se, certifying that

the affiant consulted with a qualified health care professional in whose opinion there is a

reasonable and meritorious cause for the filing of the action; and (2) a copy of that health

professional’s written report setting forth the reasons for his determination. 735 ILCS 5/2-

622(a)(1) (West 2004). McCastle v. Sheinkop, 121 Ill. 2d 188, 190 (1987). This section is a

pleading requirement designed to reduce frivolous lawsuits, not a substantive defense which may

be employed to bar plaintiffs who fail to meet its terms. Steinberg v. Dunseth, 276 Ill. App. 3d
1038, 1042 (1995). The plaintiff in a medical malpractice action should be allowed every

reasonable opportunity to establish her case. Steinberg, 276 Ill. App. 3d at 1042; Peterson v.


                                               - 16 -
1-05-2594

Hinsdale Hospital, 233 Ill. App. 3d 327, 332 (1992). Accordingly, the statute should be liberally

construed and not mechanically applied to deprive a plaintiff of her substantive rights. Apa v.

Rotman, 288 Ill. App. 3d 585, 589 (1997). The decision as to whether an action should be

dismissed by reason of the plaintiff’s failure to comply with the requirements of section 2-622 is a

matter committed to the discretion of the trial court. McCastle, 121 Ill. 2d at 193. No report

need be filed as to any defendant whose claimed liability is wholly vicarious provided that a report

in compliance with section 2-622 has been filed as to the individuals whose conduct forms the

basis of the vicarious liability. Cammon v. West Suburban Hospital Medical Center, 301 Ill. App.
3d 939, 948 (1999).

       In support of its argument that the section 2-622 certificate is insufficient because it does

not refer to the nurses, Northwest cites the case of Cammon wherein the plaintiff filed a medical

malpractice action against certain named physicians and West Suburban Hospital Medical Center

arising out of their care and treatment of her for renal disease and malignant hypertension.

Cammon, 301 Ill. App. 3d at 942. Plaintiff attached to her complaint a health care professional’s

report pursuant to section 2-622, which this court found adequately discussed the deficiencies in

the medical care rendered by the named physicians and contained reasons in support of the

conclusion that a reasonable and meritorious cause existed for the filing of an action against each

of them. Cammon, 301 Ill. App. 3d at 949. This court further found that the report met the

requirements of section 2-622 with respect to the claims asserted against West Suburban, which

were predicated solely upon its alleged vicarious liability for the conduct of the physicians.

Cammon, 301 Ill. App. 3d at 949.


                                               - 17 -
1-05-2594

       Plaintiff subsequently dismissed her claims against the physicians and filed an amended

complaint, which omitted any claims against West Suburban predicated upon the conduct of those

doctors. Cammon, 301 Ill. App. 3d at 949. While the amended complaint alleged that West

Suburban was vicariously liable for the claimed negligence of unnamed nurses, residents, medical

technicians, anesthesiologists, and other health care professionals, it was unsupported by an

affidavit or health care professional’s report as to those unnamed individuals. Cammon, 301 Ill.

App. 3d at 949. Since the report did not discuss the deficiencies in the medical care rendered by

these unnamed individuals or support a conclusion that a reasonable and meritorious cause existed

for the filing of an action against West Suburban by reason of their conduct, this court held that

the amended complaint was not in compliance with the requirements of section 2-622. Cammon,

301 Ill. App. 3d at 949. However, this court went on to state that a sound exercise of discretion

mandated that the plaintiff be afforded the opportunity to amend her complaint in order to comply

with section 2-622. Cammon, 301 Ill. App. 3d at 949-50.

       Unlike in Cammon, the plaintiff in the instant case did not dismiss the named physicians,

and the section 2-622 certificate adequately discusses the deficiencies in the medical care rendered

by them and particularly Northwest Hospital. Furthermore, the affidavit of nurse Modjeski which

was submitted by plaintiff in response to the motion for summary judgment, although not

designated as a section 2-622 certificate, sufficiently complies with the spirit of that section by

discussing the deficiencies in the medical care rendered by the nurses and contains reasons to

support the conclusion that a reasonable and meritorious cause exists for the filing of this action.

If we are to adhere to the proposition that section 2-622 should be liberally construed and a


                                                - 18 -
1-05-2594

plaintiff in a medical malpractice action should be allowed every reasonable opportunity to

establish her case, then we are compelled to find that plaintiff has sufficiently placed defendant on

notice that she is alleging nursing negligence and has established that her lawsuit is not frivolous

or without merit. To do otherwise would permit defendant to use section 2-622 as a substantive

defense in barring plaintiff from establishing her case. Additionally, it should be noted that before

or after the entry of summary judgment, the court shall permit pleadings to be amended upon just

and reasonable terms. 735 ILCS 5/2-1005(g) (West 2004). Therefore, upon remand plaintiff

should be afforded an opportunity to amend her complaint in order to add the names of all of the

nurses, including Deborah Hattendorf, who participated in the care and treatment of decedent.

       Therefore, based upon the foregoing analysis, we reverse the trial court’s order which

granted summary judgment in favor of Northwest and remand this matter for further proceedings

consistent with this opinion.

       Reversed and remanded.

       WOLFSON, P.J., and HOFFMAN, J., concur.




                                               - 19 -